                               UNITED STATES DISTRICT COURT
                                    DISTRICT OF MAINE

 UNITED STATES OF AMERICA
                                                     Docket No. 2:18-cr-72-DBH
      v.

 JENNIFER ADAMS

                                 PROSECUTION VERSION

       If this case were to proceed to trial, the United States would prove the following facts

beyond a reasonable doubt with respect to Count One of the Second Superseding Indictment:

                                  Overview of the Conspiracy

       Between about August 2017 and April 11, 2018, within the District of Maine, Defendant

Jennifer Adams knowingly and intentionally conspired with Scott Adams, Andrew Bissonnette,

Suzanne Cormier, and others known and unknown to distribute, and possess with the intent to

distribute 40 grams or more of a mixture or substance containing N-phenyl-N-[1-( 2-

phenylethyl)-4-piperidinyl] propanamide (commonly known as fentanyl).

       The conspiracy operated in the following manner:

       -   Members of the conspiracy, including Defendant, traveled to the District of

           Massachusetts to obtain fentanyl for further distribution in York County, Maine, and

           elsewhere;

       -   Once fentanyl was transported to Maine, it was processed and packaged at 2 North

           Street, Sanford, Maine -- the residence of Defendant and Scott Adams – for

           distribution within Southern Maine;

       -   Defendant, Scott Adams, Andrew Bissonnette, and Suzanne Cormier each distributed

           fentanyl to others in furtherance of the conspiracy;

                                                 1
          -   Proceeds from the sale of fentanyl were used to promote the conspiracy, support

              personal use of narcotics, and/or to purchase additional fentanyl for distribution in

              furtherance of the conspiracy.

          In total, the conspiracy involved more than 40 grams of fentanyl. Defendant was

personally involved in fentanyl transactions exceeding 40 grams. This quantity was reasonably

foreseeable, and thus attributable, to Defendant.

                               Overdose Death of C.C. on July 19, 2017

          On July 8, 2017, conspirator Suzanne Cormier and her husband, Earl Cormier, delivered

fentanyl to C.C. at the Wal-Mart store in Biddeford, Maine. Suzanne Cormier obtained this

fentanyl from 2 North Street, Sanford, Maine, in furtherance of the conspiracy. They traveled to

the Wal-Mart store in a red Saab registered to Scott Adams. Earl Cormier provided the fentanyl

to C.C.

          Following the drug transaction, C.C. proceeded to a restroom inside the Wal-Mart store

and used the narcotics acquired from Suzanne Cormier and Earl Cormier. After using the

narcotics, C.C. was discovered unconscious in the restroom. He was transported to a hospital

and remained in the hospital for several days. On July 19, 2017, C.C. died at the hospital. C.C.

never regained consciousness between his admission to the hospital and the time of his death.

          The hospital drew a blood sample from C.C. This sample was submitted to a laboratory

for testing. The toxicology results were positive for the presence of fentanyl and acetyl fentanyl.

Medical personnel subsequently opined that C.C. died as a result of acute intoxication due to the

combined effects of fentanyl and acetyl fentanyl. Therefore, C.C.’s use of fentanyl and acetyl

fentanyl was the “but for” cause of his death.




                                                    2
       At the time of this overdose death, Defendant was the person responsible for acquiring

fentanyl from a supplier in Massachusetts for distribution by other conspirators in furtherance of

the conspiracy. The distribution to C.C. was therefore foreseeable to Defendant.

                      Serious Bodily Injury to T.S. on September 20, 2017

       On September 20, 2017, T.S. and Individual 1 obtained fentanyl from Defendant and

Scott Adams at 2 North Street, Sanford, Maine. T.S. and Individual 1 then drove to a parking lot

of a hospital to use the drugs. T.S. immediately suffered serious bodily injury. Responding

medical personnel encountered T.S. with a needle in her arm. She was rushed inside of the

hospital and was described as “cyanotic, respirations less than 4 and body stiff.” Following

medical intervention, T.S. was revived. T.S.’s use of fentanyl obtained from Defendant and

Scott Adams was the “but for” cause of her serious bodily injury.

                                  Seizure on December 20, 2017

       On December 20, 2017, law enforcement officers with the New Hampshire State Police

stopped a vehicle occupied by Defendant and Bissonnette. During the stop, law enforcement

seized fentanyl intended for distribution in furtherance of the conspiracy.

                           Overdose Death of T.C. on February 4, 2018

       On February 4, 2018, Bissonnette obtained fentanyl from 2 North Street and distributed

this fentanyl to T.C. at a commercial establishment in Sanford, Maine in furtherance of the

conspiracy. T.C. subsequently died from the use of the fentanyl obtained from Bissonnette.

       Medical personnel drew a blood sample from T.C. This sample was submitted to a

laboratory for testing. The toxicology results were positive for the presence of fentanyl.

Medical personnel concluded that T.C. died of “Acute Fentanyl Intoxication.” T.C.’s use of the

narcotics acquired from a member of the conspiracy was the “but for” cause of her death.


                                                 3
             Seizure on April 11, 2018, and Search of 2 North Street, Sanford, Maine

       On April 11, 2018, law enforcement officers in Maine stopped a vehicle occupied by

Bissonnette and Scott Adams. During the stop, law enforcement seized more than 40 grams of

fentanyl intended for distribution in furtherance of the conspiracy.

       Also on April 11, 2018, a federal search warrant issued authorizing the search of 2 North

Street, Sanford, Maine. The ensuing search of the residence shared by Defendant and Scott

Adams resulted in the seizure of the following: (1) fentanyl; (2) a digital scale with residue in a

cigar box; (3) approximately $2,500 in United States currency; (4) a plastic container with

dividers containing fentanyl; (5) a “finger press” designed to compress fentanyl for further

distribution. Defendant arrived at the residence as the search warrant execution was in progress.

       Dated at Portland, Maine this 11th day of December, 2019.

                                                      Respectfully submitted,

                                                      Halsey B. Frank
                                                      United States Attorney

                                                      /s/David B. Joyce
                                                      Assistant U.S. Attorney
                                                      United States Attorney’s Office
                                                      100 Middle Street
                                                      Portland, ME 04101
                                                      david.joyce@usdoj.gov




                                                  4
                           UNITED STATES DISTRICT COURT
                                DISTRICT OF MAINE

                                CERTIFICATE OF SERVICE

        I hereby certify that on December 11, 2019, I filed the foregoing Prosecution Version
using the Court’s CM/ECF system, which will cause a copy to be sent to all counsel of record.


                                                   /s/David B. Joyce
                                                   Assistant U.S. Attorney




                                               5
